Citation Nr: 1412362	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-31 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from June 1987 to March 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction has since been transferred to the RO in Baltimore, MD. 

In February 2012, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing held in Washington, DC.  A transcript of the hearing is in the claims folder.

In January and November 2013, the Board remanded the claim for further development. 

The Board has reviewed the Veteran's Virtual VA file and has considered the records contained therein in the decision below.


FINDING OF FACT

The Veteran's service-connected sinusitis is manifested by no more than 6 non-incapacitating episodes of sinusitis in a 12-month period; incapacitating episodes of sinusitis requiring prolonged antibiotic treatment, and nasal polyps are not shown.


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent for sinusitis have not been met throughout the period of appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6510 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The claim on appeal arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for sinusitis.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that all pertinent available service treatment records and all available post-service medical evidence identified by the Veteran have been obtained.

The Veteran's written statements are also of record.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

In addition, the Veteran was afforded appropriate VA examinations in connection with his claim.  The Board finds that the examinations were to some extent, adequate, in that the exams were conducted by medical professionals who reviewed the claims files, solicited history from the Veteran, and performed thorough examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that even if not statutorily obligated to do so, if VA provides the veteran with an examination in a service connection claim, the examination must be adequate); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes that while there were inconsistencies in the January 2008 VA examination, the claim was remanded in April 2013, and a clarification of the findings was obtained in December 2013.  The clarification is sufficient and adequate to properly decide the claim.

Finally, the Veteran was given the opportunity to testify at a hearing in front of the undersigned during which he presented evidence and testimony and was made aware of the evidence needed to substantiate his claim.  At the hearing, the Veteran presented oral argument in support of his claims including testimony one the frequency and severity of episodes of sinusitis.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Based on the foregoing, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Principles and Analysis

Disability evaluations are determined by application of the criteria in the VA Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.

Separate evaluations may be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he is entitled to a higher disability rating for his service-connected sinusitis, which is currently rated as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6513.  The Board notes that in the prior decision of November 2013 the Board granted a 10 percent disability rating for chronic sinusitis and remanded the claim for further development to determine if a disability rating in excess of 10 percent is warranted.  

Under the General Rating Formula for Sinusitis in 38 C.F.R. § 4.97 (Diagnostic Codes 6510-6514), a 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

At a January 2008 VA examination the Veteran reported he has had symptoms of chronic sinusitis with congestion, pressure, frontal pain and yellow nasal discharge for years.  He reported he used to be treated with antibiotics at least four times a year.  In 2000, he was told to stop using antibiotics and since then he has been treated with over the counter decongestants and expectorant saline solution.  He reported his sinus episode symptoms include sinus pain, postnasal drip, congestion, pressure and yellow nasal discharge.  He was diagnosed with chronic sinusitis.

At the February 2012 hearing, the Veteran testified he suffers from eight to ten sinus episodes per year.  He testified he feels pressure under his eyes and has mucous.  He can lose his voice during an episode.  The Veteran reported that his episodes usually last four to six weeks.  He takes over the counter medication for the symptoms. 

The Veteran was afforded another VA examination in April 2013.  At the time, he reported that since the 2008 VA examination, he continues to have at least three sinus episodes a year not necessarily needing antibiotics.  Symptoms include sinus pain, postnasal drip, congestion, pressure, and yellow nasal discharge.  The examiner noted the Veteran suffers from episodes of sinusitis with headaches, pain and tenderness in the affected area, and purulent discharge and crusting.  The examiner noted, despite the Veteran's reports and the examiner's acknowledgement of sinus episodes, that the Veteran had not suffered from any non-incapacitating sinus episodes in the last 12 months. 

In the November 2013 remand, the Board found that the examiner's assertions of no non-incapacitating episodes in the last 12 months contradicted the Veteran's reports and the examiner's notations elsewhere in the examination report.  Additionally, the Board noted that the number of non-incapacitating episodes were noted as "at least" three and "at least" four a year.  Therefore, a clarification was ordered.

In December 2013, a clarification was obtained.  The VA examiner stated that the Veteran has mild non-incapacitating recurrences of his symptoms highly suggestive of acute sinusitis numbering around three times a year which at times do not even require the use of antibiotics.  The examiner noted that the Veteran stated that he had no incapacitating recurrence in the past 12 months.  The examiner clarified that in the April 2013 examination, the question as to the number of non-incapacitating episodes was inadvertently answered incorrectly and that what accurate were the above findings.  

To warrant a 30 percent disability rating, the evidence must show more than six non-incapacitating episodes a year or three or more incapacitating episodes a year.  Considering all of the evidence as noted above, the Board finds that a disability rating in excess of 10 percent is not warranted.  Indeed, incapacitating episodes have not been reported.  To the extent that the Veteran alleges that he suffers from more than six non-incapacitating sinus episodes per year, the Board finds the preponderance of the competent and credible evidence shows the Veteran does not suffer six or more non-incapacitating sinus episodes in a year.  

In this regard, the Board notes that while at the February 2012 hearing the Veteran reported eight to ten non-incapacitating sinus episodes a year, at the most recent VA examination of April 2013, just over a year after the hearing, he reported three non-incapacitating sinus episodes per year at times not even requiring medication and he denied any incapacitating episodes in the last 12 months.  Moreover, the record is completely devoid of any treatment for sinus episodes.  

The Board acknowledges that a lay person is competent to describe what they observe.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  The Board finds the Veteran's allegations at the hearing of eight to ten non-capacitating episodes per year not to be credible.  Indeed, at the hearing, the Veteran testified he had eight to ten episodes per year which at times lasted four to six weeks.  By the Veteran's description he would suffer from chronic sinusitis nearly on a year round basis.  The Board would expect that if this were the case, he would seek some medical attention.  However, the record is completely silent for any treatment for sinusitis.  Moreover, as noted, at the April 2013 VA examination, the Veteran did not report the same frequency of sinus episodes.  

Given the above, the Board finds that, as a whole the competent and credible evidence of record preponderates against a finding in support of a disability rating in excess of 10 percent.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected sinusitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against the claim for a rating in excess of 10 percent under Diagnostic Code 6513.  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.



ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected chronic sinusitis is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


